                             IN TIJE UNITED STATES DISTRICT COURT
                            FOR TIIE WESTERN DISTRICT or 1/JSCONSIN


LEROY K. KUllNKE

                  Pl;:dnti[f,

        ".                                                              Cnsc No.      16-CV-629

RANDAL G. STELZNER,               ET. AL,,




                                          NOTICE OF APPEAL



          Notice       is    hci:0by   giv0n   th,,t    Lc,n-,y   I<,     Kuhnke,      pli"dnti.f(     in
the nbovo-cntitlo~ ,natter, ap11oals to Lh0 Un1to~ Staten Courr of
l\L) 1_)C"al'1   for   the    S<~VPnt:h   Circuit      f:r0m   th0      fi.ncJ1   JlldJ111ent   ent()r.f'd
i.n thin 11ction on ,Tnly 18, ?.OHL


          R8,'3[l<?Ctfully ,911bmittccl thir, 17th rlay of Octoh0r,                      20lfl.




P.O. BOX 900
PORTAGE, WJSCONSTN t•(J!
